Name: Commission Regulation (EC) No 3292/93 of 30 November 1993 amending Regulation (EEC) No 2026/92 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: economic policy;  trade;  regions of EU Member States;  tariff policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31993R3292Commission Regulation (EC) No 3292/93 of 30 November 1993 amending Regulation (EEC) No 2026/92 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance Official Journal L 296 , 01/12/1993 P. 0039 - 0039COMMISSION REGULATION (EC) No 3292/93 of 30 November 1993 amending Regulation (EEC) No 2026/92 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balanceTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (1), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 2026/92 of 22 July 1992 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance (3), as amended by Regulation (EEC) No 3019/93 (4), fixes the forecast supply balance for olive oil for Madeira for the period 1 November 1993 to 31 October 1994; Whereas Article 5 of Council Regulation (EEC) No 1650/86 (5) provides for the option of fixing the export refund amounts on olive oil by tender; whereas where refunds are so fixed, account should be taken of these amounts when fixing the aid for the supply of olive oil of Community origin under the specific supply measures for Madeira; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2026/92 is hereby amended as follows: Article 1 (2) is replaced by the following: '2. Pursuant to Article 3 (2) of Regulation (EEC) No 1600/92, the amounts of aid for the supply of olive oil of Community origin under the specific supply arrangements for Madeira shall be equal, for each type of oil, - to the average of the maximum export refund amounts set by tendering procedure for oil in small containers in the course of the month preceding that of submission of the certificate application, plus ECU 1 per 100 kg, or - to the average of the export refund amounts fixed in accordance with the procedure laid down in Article 3 of Regulation (EEC) No 1650/86 for oil in small containers in the course of the month preceding that of submission of the certificate application, plus ECU 1 per 100 kg, whichever is the greater.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 173, 27. 6. 1992, p. 1. (2) OJ No L 180, 23. 7. 1993, p. 26. (3) OJ No L 207, 23. 7. 1992, p. 18. (4) OJ No L 270, 30. 10. 1993, p. 58. (5) OJ No L 145, 30. 5. 1986, p. 8.